Citation Nr: 0734087	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-06 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence ahs been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from June 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
An April 2006 supplemental statement of the case denied 
service connection for PTSD, apparently on a de novo basis.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

In August 2007, the veteran testified at a Travel Board 
hearing at the RO.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for PTSD.  The issue of the merits of 
the claim for entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a May 2001 
decision, and the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The May 2001 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103.  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD, and the need to remand for 
additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO initially denied service connection for PTSD in 
January 2000.  A December 2000 RO decision denied service 
connection for PTSD on a de novo basis.  A May 2001 RO 
decision also denied service connection for PTSD on a de novo 
basis.  Those decisions were not appealed and are considered 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The evidence considered at the time of the May 2001 RO 
decision included the veteran's service personnel and medical 
records, post-service private and VA treatment records, VA 
examination reports, and the veteran's own statements.  The 
RO initially denied service connection in January 2000 on the 
basis that the claim was not well grounded.  The RO noted 
that none of the required documentation for a well-grounded 
claim was provided as to the veteran's claim for PTSD.  The 
RO denied service connection for PTSD in December 2000 on the 
basis that the evidence reviewed did not establish that a 
stressful experience occurred.  The RO noted that the 
veteran's service personnel records showed that he was in 
Vietnam from May 1968 to May 1969 and that he did not have a 
combat military specialty.  The RO also indicated that the 
veteran was a traffic analyst and that there was no evidence 
of an assignment to graves registration or mortuary duty as 
indicated by the veteran.  The May 2001 RO decision denied 
service connection for PTSD on the basis that the evidence 
did not establish that a stressful experience occurred.  The 
RO noted that although VA treatment records indicated that 
the veteran was treated for PTSD, there were no details 
provided in the records which were sufficient to verity the 
veteran's in-service stressors.  It was also reported that 
the veteran had not replied to a letter requesting specific 
details regarding his in-service stressors.  The RO noted 
that in the absence of a verifiable stressor in service, 
service connection continued to be denied for PTSD.  

The veteran's service personnel records indicate that he was 
not awarded decorations evidencing combat.  He had eleven 
months and twenty-five days of foreign and/or sea service and 
his occupational specialty was listed as a traffic analyst.  
It was noted that the veteran served in Vietnam from May 1968 
to May 1969.  

His service medical records showed no complaints of or 
treatment for PTSD or any other psychiatric problems.  Post-
service private and VA treatment records showed treatment for 
disorders including psychiatric disorders and PTSD.  

At the time of a December 1982 VA rectal examination, the 
veteran had complaints including anxiety, depression, 
headaches, and having a short temper.  The diagnoses referred 
to other disorders.  

A February 1985 history report pursuant to a VA Agent Orange 
examination, noted that the veteran had suffered from 
anxiety, a nervous condition, depression, and insomnia since 
1976.  The examiner indicated that the veteran's depression 
was not seen in the interview and that his anxiety symptoms 
did not appear to be severe.  The examiner stated that it did 
not look like the veteran had PTSD.  Another report pursuant 
to the examination related diagnoses including anxiety 
disorder.  

A March 1985 VA consultation report related an assessment 
that included PTSD.  An April 1985 entry related an 
assessment of individual ineffective coping.  It was noted 
that the veteran did not have PTSD.  A January 1987 entry 
noted that the veteran was a Vietnam veteran and that he had 
PTSD.  The diagnoses referred to other disorders.  A January 
2000 VA psychology report noted that the veteran was in 
combat and served in communications.  The examiner indicated 
that the present evaluation and testing found clear signs of 
PTSD.  

A July 2000 VA psychiatric examination report revealed the 
veteran reporting that he served in Vietnam in 
communications.  He stated that he was attached to the 101st 
Airborne out of Phu Bai and Camp Eagle base camp.  The 
veteran indicated that he frequently went on "fixes" where 
they would locate the enemy and set up targets.  He stated 
that they had incoming every other night or often times every 
night.  It was noted that the veteran described having heavy 
combat exposure.  The veteran indicated that when they went 
on "fixes", they would have incoming on a regular basis.  
He related that on one night an incoming explosion 
decapitated one of the soldiers fifty feet away from him.  He 
also reported that he saw the enemy hit with gas and melt 
before his eyes.  The veteran stated that he witnessed a 
truck get hit and all four passengers were killed.  He 
further reported that he witnessed a soldier go down after 
being hit by a pit viper and that he died within two minutes.  
It was noted that the veteran was fully involved in combat 
and active combat experiences, although they could be 
considered mild to moderate compared to other Vietnam 
veterans.  The veteran also indicated that on his first day 
of service, he had to go to mortuary detail where he 
described seeing soldiers returning in body bags and that 
most of the time, they were missing parts and were gutted, 
etc.  The diagnoses included PTSD and alcohol abuse.  

In a July 2000 statement, the veteran reported that after 
arriving in Vietnam, he was assigned to mortuary duty a 
couple days before he went to his unit of assignment.  He 
reported that he saw bodies that were without arms and legs.  
The veteran stated that when he was in Phu Bai, they went to 
the perimeter space and received incoming shelling.  He 
stated that they worked with the 101st Airborne Batallion at 
Camp Eagle and received incoming rounds, and that a soldier 
who was fairly close to him was hit in the head area and 
nearly decapitated.  He stated that he saw enemy and 
civilians maimed and wounded along with fellow soldiers.  

The evidence received since the May 2001 RO decision includes 
additional post-service private and VA treatment records; lay 
statements; a response to a PTSD questionnaire; articles 
submitted by the veteran; and statements and testimony from 
the veteran.  These records contain evidence of treatment for 
PTSD, as well as evidence of recent treatment for such 
disorder.  

A February 2002 VA treatment report indicated that the 
veteran reported that he had a twelve month tour of duty in 
Vietnam and that he noted minimal combat experience.  The 
diagnosis was PTSD.  

A March 2003 private statement from R. J. Kraynak, D.O., 
indicated that the veteran was under his care for treatment 
of severe PTSD.  An August 2003 statement from Dr. Kraynak 
noted that the veteran was under his care for treatment of 
PTSD and that he served in the Army from 1967 to 1970 as a 
radio operator.  It was noted that the during the veteran's 
period of service, he had a tour in Vietnam at Phu Bai with a 
communication company which required the installation and 
maintenance of radio towers.  Dr. Kraynak noted that the 
veteran was exposed to constant harassment with rocket 
attacks and mortar fire because the North Vietnamese knew the 
purpose of the towers.  Dr. Kraynak indicated that the 
veteran's symptoms were consistent with a diagnosis of PTSD.  

In a response to a PTSD questionnaire received in February 
2005, the veteran indicated that he was assigned to a company 
where they had radio antennas to intercept radio traffic 
signals.  He stated that the antennas were a high priority 
for the North Vietnamese and that they were consequently 
exposed to night probings from mortars and rockets, etc.  He 
stated that such occurred in June 1968 to May 1969 in Phu 
Bai.  He also reported that he received a telephone call from 
his mother in February 1968 reporting that a childhood 
schoolmate was killed in Vietnam approximately three weeks 
before he was due to come home.  He stated that he was 
receiving his orders to go to Vietnam at that time and that 
the news greatly affected him.  The veteran also stated that 
when he was hospitalized for possible malaria, soldiers were 
admitted after being wounded and maimed by a passing girl on 
a bicycle tossing a hand grenade at them.  He stated that he 
saw their wounds and that such occurred in 1968 in Chu Lai.  

In a January 2006 statement, the veteran again reported 
hearing of the death of his childhood schoolmate when he was 
about to be deployed to Vietnam.  He stated that the soldier 
was killed in February 1968 in Da Nang, Vietnam.  

A May 2006 private statement from Dr. Kraynak indicated that 
the veteran was under his care for treatment of his PTSD.  It 
was noted that during the veteran's military service in 
Vietnam, he had a tour at the "Khu Pai" base communication 
company which required the installation of radio towers.  It 
was reported that the towers had blinking lights on them and 
that the veteran was exposed to constant harassment with 
rocket attacks and mortar fire.  Dr. Kraynak stated that in 
his opinion, the veteran definitely had PTSD relative to his 
service-connected exposure to high stress and trauma.  

A July 2006 statement from Dr. Kraynak noted that the veteran 
was under his care for treatment of severe PTSD.  Dr. Kraynak 
stated that there was no doubt that the veteran suffered from 
severe service-connected PTSD contracted during his tour in 
the Armed Forces.  

A July 2006 statement from a private psychologist indicated 
that she treated the veteran from March 2007 to June 2007 for 
an issue separate and apart from his diagnosis of PTSD.  The 
psychologist stated that she was aware of the continuing 
impact of the diagnosis on the veteran in terms of his 
present symptom profile.  The psychologist stated that the 
veteran continued to suffer from flashbacks, dreams, 
physiological reactivity, irritability, and anger outbursts 
as a result of his military service experience.  

At the August 2007 Board hearing, the veteran reported that 
in early 1968, possibly February, his mother sent him a 
letter saying a childhood friend was killed in action in 
Vietnam.  He stated that he had just received word at that 
time that he was shipping out for Vietnam and that the news 
hit him like a bolt of lightning.  He also related that when 
he was in Vietnam he was assigned to radio research fill 
station in the mountainous area of Phu Bai.  He stated that 
his duty was to intercept call traffic.  He indicated that 
they had towers with a couple lights and that such made them 
very vulnerable to artillery practice for the North 
Vietnamese.  He noted that they received rocket, mortar, RPG, 
and sniper squad fire with night probings.  The veteran 
indicated that the rocket and mortar attacks were more 
prevalent around Christmas time when he was in Vietnam.  He 
also referred to it happening in the monsoon season.  The 
veteran further indicated that when he was thought to have 
malaria, he was hospitalized and that a GI was brought in 
right next to him who was wounded and kept asking for his 
mother.  He also stated that there was an incident outside 
their gate where a bicycle girl lobbed a grenade into a truck 
and killed and hurt numerous soldiers.  The veteran reported 
that such occurred in January or February 1969.  

The Board observes that in the evidence available at the time 
of the May 2001 RO decision, there were some reports of 
stressors from the veteran.  At the July 2000 VA psychiatric 
examination, he reported stressors of being exposed to 
incoming fire while performing "fixes" for the 101st 
Airborne out of Phu Bai.  He also stated that he had to go to 
mortuary detail on his first day in service and that he 
witnessed a truck get hit and all four passengers killed.  
The July 2000 VA psychiatric examination report included a 
diagnosis of PTSD related to the alleged stressors at that 
time.  Other treatment records that were available referred 
to PTSD, but did not specifically include stressors.  As 
noted previously, the May 2001 RO decision denied service 
connection for PTSD on the basis that the evidence did not 
establish that a stressful experience occurred.  The RO 
specifically noted that there were no details provided in the 
records which were sufficient to verity the veteran's in-
service stressors.  

In the evidence received since the May 2001 RO decision, the 
veteran provided additional statements and testimony as to 
alleged stressors.  The veteran referred to additional 
stressors since the May 2001 decision as well as more 
specific dates as to when the stressors allegedly occurred.  
The Board also observes that the evidence received since the 
May 2001 RO decision also includes statements from Dr. 
Kraynak and from a private psychologist specifically relating 
the veteran's PTSD to stressors claimed to have occurred 
during service.  

The Board finds that the additional diagnoses of PTSD 
specifically related to stressors in Vietnam, as well as the 
veteran's submitted stressors, are evidence that is both new 
and material because the claim was previously denied on the 
basis that the evidence did not establish that a stressful 
experience occurred.  Therefore, the Board finds that such 
evidence is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the May 
2001 RO decision is new and material, and thus the claim for 
service connection for PTSD is reopened.  This does not mean 
that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for PTSD is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran has reported various stressors, including 
exposure to mortar and rocket attacks while serving in Phu 
Bai at Camp Eagle and working at radio towers.  He reported 
that such occurred from June 1968 to May 1969, but more 
specifically around Christmas time and the holidays 
(November/December 1969).  He also reported that when he was 
hospitalized for possible malaria during service in February 
1969, he was next to a soldier who was badly wounded.  He 
specifically stated that a bicycle girl lobbed a grenade into 
a truck and killed and hurt numerous soldiers at that time.  
The veteran also referred to hearing about a childhood friend 
being killed in Vietnam in February 1968 right before he was 
to deploy there.  The veteran further referred to being 
assigned to mortuary detail on his first day of service and 
to witnesses someone almost decapitated when he was at Phu 
Bai.  

The Board observes that in a May 2005 memorandum, the RO 
determined that the veteran had not submitted sufficient 
information to verify stressors to send to the U.S. Armed 
Services Center for Unit Research Records (CURR), presently 
designated as the U.S. Army and Joint Services Records 
Research Center (JSRRC).  

In light of the more specific time frames delineated during 
the hearing, an attempt to verify such stressors through 
official sources such as the U.S. Army and Joint Services 
Records Research Center (JSRRC) should be made.  

If a stressor is verified, a VA examination should be 
scheduled to determine whether the veteran suffers from PTSD 
related to the verified stressor(s). 

Additionally, the Board notes that the veteran has received 
additional VA treatment.  At the August 2007 Board hearing, 
the veteran reported that he had received recent treatment at 
both the Lebanon, Pennsylvania VA Medical Center and the VA 
clinic in Pottsville, Pennsylvania.  As there are further VA 
treatment records that may be pertinent to the veteran's 
claim, they should be obtained.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992); 38 C.F.R 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice. 
        
Accordingly, these issues are REMANDED for the following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
treatment for PTSD since December 2006, 
from the Lebanon, Pennsylvania VA Medical 
Center and VA clinic in Pottsville, 
Pennsylvania.  

3.  Request that the U.S. Army and Joint 
Services Records Research Center, or 
other official source, investigate and 
attempt to verify the veteran's alleged 
stressors, to specifically include the 
rocket and mortar attacks on his 
Batallion at Phu Bai and Camp Eagle in 
November and December 1969, a grenade 
attack on the veteran's Batallion in 
February 1969, and the death of a 
childhood friend Billy Elgin in February 
1968 in Vietnam.  If more detailed 
information is needed for this research, 
the veteran should be given an 
opportunity to provide it.    

4.  If, and only if, a stressor is 
verified, schedule the veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of the verified stressor.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

5.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


